PER CURIAM.
We reverse the imposition of costs in the sentence and remand so that the trial judge may either strike the costs or conduct a hearing to impose costs. Shipley v. State, 528 So.2d 902 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). We also reverse the imposition of public defender fees as this record does not reflect notice and the opportunity to be heard prior to imposition. Therefore, Bull v. State, 548 So.2d 1103 (Fla.1989) is not controlling. We decline to again certify the question already certified in Beasley v. State, 565 So.2d 721 (Fla. 4th DCA 1990).
STONE, POLEN and GARRETT, JJ., concur.